ACCEPTED
                                                                            14-15-00353-CV
                                                            FOURTEENTH COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      7/30/2015 11:24:26 AM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK

                   CASE NO. 14-15-003530-CV

                                                          FILED IN
                                                   14th COURT OF APPEALS
                IN THE COURT OF APPEALS               HOUSTON, TEXAS
         FOR THE FOURTEENTH DISTRICT OF         TEXAS
                                                   7/30/2015 11:24:26 AM
                      AT HOUSTON                   CHRISTOPHER A. PRINE
                                                            Clerk


                        ALI RASSOULI,
                           Appellant

                               v.

NATIONAL SIGNS HOLDINGS, LLC, NATIONAL SIGNS, LLC, LOUIS
                       GIRARD
                       Appelllee


                     On Appeal From The
              rd
           133 District Court of Harris County, Texas
                    Cause No. 2014-42950


     FIRST MOTION FOR EXTENSION OF TIME TO FILE
                 APPELLANT’S BRIEF


                            LLOYD E. KELLEY
                            THE KELLEY LAW FIRM
                            2726 Bissonnet Ste 240 PMB 12
                            Houston, Texas 77005
                            281-492-7766 telephone
                            281-652-5973 facsimile
                            kelley@lloydekelley.com
                            Attorney for Appellant
TO THE HONORABLE SUPREME COURT OF TEXAS:

       Appellant, Ali Rassouli respectfully files this Motion for Extension of Time

to file his brief and shows the Court as follows:


                     I. REQUEST FOR EXTENSION OF TIME

       Appellant’s brief is currently due on July 31, 2015. Counsel for Appellant

respectfully requests a 30-day extension of time to file his brief, making the brief

due on August 30, 2015. This is the first request for extension of time to file

Appellant’s brief.


                                 II. ARGUMENT

       Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

       Appellant’s counsel had been preparing for trial set to commence in Cause

No. 2009-71319A; Abdee Sharifan v. JM Little, In the 333rd Judicial District

Court, Harris, County, Texas on July 20, 2015. On the eve of trial said case was

settled.




                                                                                    2
      Additionally, Appellant’s counsel has been preparing a response brief to a

mandamus in No. 14-15-00535-CV, The Law Office of Art Dula, et al v. Horie,

Takafumi, In the Fourteenth Court of Appeals, due on August 10, 2015.

      Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

This request is not sought for delay but so that justice may be done.


                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellant respectfully requests that this

Court grant this First Motion to Extend Time to File Appellant’s Brief and extend

the Deadline for Filing Appellant’s Brief up to and including August 30, 2015.

Appellant hereby requests all other relief to which he may be entitled.



                                             Respectfully submitted,


                                             THE KELLEY LAW FIRM

                                             By: _/s/ Lloyd E. Kelley____
                                             LLOYD E. KELLEY
                                             State Bar No. 11203180
                                             2726 Bissonnet Ste 240 PMB 12
                                             Houston, Texas 77005
                                             281-492-7766 telephone
                                             281-652-5973 facsimile
                                             Attorney for Appellant



                                                                                  3
                     CERTIFICATE OF CONFERENCE

      I hereby certify that I have conferred with counsel for the Appellee on July ,

30, 2015, concerning this motion for extension of time. Counsel John H.

McFarland is opposed.

                                      _/s/ Lloyd E. Kelley_____________
                                             Lloyd E. Kelley




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 30th day of July, 2015, a true and correct copy of

the foregoing, Appellant’s Motion for Extension of Time to Brief, was served via

e-mail upon the following:


      John H. McFarland
      Joyce+McFarland LLP
      jmcfarland@jmlawyers.com


                                      _/s/Lloyd E. Kelley_____________
                                      Lloyd E. Kelley




                                                                                   4